Citation Nr: 1512006	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a nose fracture.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 June 1987 and from June 1991 to December 1999.  He also had service as a cadet at the United States Military Academy (USMA) from July 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and the RO in Roanoke, Virginia, respectively.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The issue of entitlement to service connection for residuals of a nose fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in March 2011, prior to the initial decision on the claim in March 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the March 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has submitted lay statements in February 2011 with his claim, March 2011 with his VCAA response, June 2012 with his notice of disagreement (NOD), and February 2013 with his substantive appeal.  None of these statements, however, has ever identified any VA or private treatment for the issue decided herein. 

The Board notes the issue of service connection for residuals of a nose fracture is being remanded for further development, to include attempts to obtain additional service treatment records.  However, such development would not affect the matter being denied herein because it is not relevant to the issue of whether the appellant currently has hearing loss at a level considered disabling for VA purposes.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).  

The Veteran was also afforded a VA examination in connection with his claim for service connection in April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA examiner did not have access to all of the Veteran's service treatment records, he solicited the Veteran's report of his in-service exposure to weapons and vehicle noise, and provided a nexus opinion weighing in favor of service connection for tinnitus based on these lay statements.  The examiner's access to the Veteran's service treatment records does not affect whether or not the Veteran currently has a diagnosis of hearing loss for VA purposes.  Moreover, the examiner reported all findings needed to determine whether the Veteran has current hearing loss under VA standards.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the Veteran's claim for service connection of hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis


Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the appellant is not entitled to service connection for bilateral hearing loss.  Specifically, the evidence does not show that he has had hearing loss as defined by VA regulations at any time during the appeal period or within close proximity thereto.  See 38 C.F.R. § 3.385.

In April 2011, the appellant was afforded a VA audiological examination and was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
25
30
LEFT
10
5
20
30
30

Speech audiometry testing revealed a speech recognition ability of 94 percent in each ear.  As such, the findings of the April 2011 VA examination show that the appellant did not meet the VA standards for a current diagnosis of hearing loss for disability purposes.

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the appellant has not identified the existence of any such evidence.  Furthermore, the Veteran has filed lay statements in June 2012 with his NOD and February 2013 with his substantive appeal, and these statements do not allege that his hearing has worsened since the April 2011 examination.  There is no other evidence suggesting a decrease in the Veteran's hearing acuity.  

In summary, no evidence of record establishes the existence of hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the appellant does not have a hearing loss disability during the pendency of the appeal, the Board finds that the appellant is not entitled to service connection.

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the hearing loss.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.
REMAND

Initially, the Board notes that the Veteran's service treatment records for any date prior to 1995 have not been associated with his claims file.  The Board also notes that the Veteran filed his original claim of entitlement to service connection for his back problems in August 1999.  As he filed this claim prior to his December 1999 separation from service, his service treatment records could not have yet been retired to the National Personnel Records Center (NPRC).  Upon receipt of the Veteran's February 2011 claims for the issues currently on appeal, the RO sought to obtain the Veteran's service treatment records from the Records Management Center (RMC), but not NPRC.  The RO also contacted the USMA in March 2012 and received a response including his academic records shortly thereafter.  While the RO did receive a negative response from the RMC in March 2011 and notified the Veteran of that response in March 2012, there is no indication that the RO has ever contacted NPRC in an attempt to secure his earlier service treatment records.  Remand is therefore required for further attempts to obtain the Veteran's service treatment records.  

Additionally, the April 2011 VA examiner noted the Veteran's history of 1980 pre-service nose fracture and his report of a 1993 in-service nose fracture.  However, without the pertinent service treatment records, he was unable to offer an opinion as to whether the Veteran's deviated nasal septum and deformity of the nose was related to his in-service nose fracture without resorting to mere speculation.  Therefore, an additional medical opinion should be obtained after any additional service treatment records are secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of a nose fracture.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also request any outstanding VA treatment records.

2.  The AOJ should contact the NPRC, RMC, USMA, and any other appropriate location to request the complete service treatment records from October 1984 to December 1999.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his service treatment records as well as any further action to be taken.

3.  After completing the foregoing development, the AOJ should return the claims file to the April 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner, for an addendum opinion as to the nature and etiology of any current nasal disorder.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, lay assertions, and the April 2011 VA examination report.  

The examiner should identify all nasal disorders.  For each diagnosis, the examiner should address the following:

* Did the disorder clearly and unmistakably preexist the Veteran's active duty service?  

In making this determination, the examiner should discuss the Veteran's reported medical history of a nose fracture in 1980, treated with surgery and a hospital stay, as reflected on his August 1995 special forces examination.  

* If so, the examiner should state whether that disorder worsened in severity during the Veteran's military service.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

* If the disorder did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that any current disorder manifested during the Veteran's period of active duty service or is otherwise causally or etiologically related thereto.

In rendering these opinions, the examiner should review all of the service treatment records.  The service treatment records already associated with the file show a history of broken nose in 1980 and 1993 at the time of his April 1997 SCUBA examination, healed without complication or sequelae.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


